Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
DETAILED ACTION
1.	This office action is in response to the amendment filed 2/17/22. As directed by the amendment, claims 57, 61-64, and 69 have been amended, claims 1-56 and 60 have been canceled, and no claims have been added. Thus, claims 57-59 and 61-80 are pending in the application.
Drawing Objections
2.	The drawings are objected to for the following informalities:
Reference character 261 (Fig. 27) appears to be pointing to the wrong component, as the specification recited that 261 represents an “inner surface” (see [0176]). It is noted that Fig. 27 has two reference characters “261,” whereby reference character “261” on the left side of the drawing appears to be pointing to the wrong component.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 102
3.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


4.	Claims 57-59, 61-63 and 69 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kenyon (2010/0132711).
	Regarding claim 57, Kenyon discloses a pressurized gases source (Figs. 2 and 5, blower motor assembly 10 and chassis 24 together form a pressurized gases source; [0066] discloses that a blower motor assembly 10 is received in a chassis 24) comprising: a gases inlet (Fig. 2, blower motor assembly 10 has an inlet 18), a gases outlet adapted to emit pressurized gases to an outlet of a breathing assistance apparatus (Fig. 2, blower motor assembly 10 has an outlet 20 that leads to the outlet tube 34 of the chassis 24 as depicted in Fig. 5), an impeller (Fig. 7, impeller 62), a motor for driving the impeller (Fig. 7, motor body 112), the motor comprising a rotatable shaft located within a stator (Fig. 7, motor shaft 38 is located within the motor stator, as the shaft 38 is the center of the motor and must rotate relative to the stationary part of the 
	Regarding claim 58, Kenyon discloses the compliant motor mount has an annular body (Fig. 20, flexible sleeve 202 is an annular body) with upper (Fig. 20, lip 230) and lower engaging lips (Figs. 16-17, vanes 208 and recesses 212 form lower engaging lips) that define an internal recess in which the stator is disposed (Fig. 21, the motor, including the stator, is disposed in the recess defined by the upper lip 230 and the vanes 208/recesses 212 that form a lower lip).

	Regarding claim 61, Kenyon discloses that the plurality of projections absorb vibration caused by any imbalance of rotational components of the motor by allowing a body of the compliant motor mount to move relative to a surface on which the plurality of projections are supported ([0098] discloses that the flexible sleeve (which includes the flexible support feet 210) serve to isolate vibrations of the motor).
	Regarding claim 62, Kenyon discloses each projection has a base recessed into a body of the compliant motor mount to increase a length the projections are free to bend (Fig. 19, recesses 212; Fig. 21, projection 232 sits in groove 234).
	Regarding claim 63, Kenyon discloses the impeller is a lightweight impeller that is shroudless or otherwise has reduced material ([0015] discloses having a smaller shroud - i.e. “reduced material”).
	Regarding claim 69, Kenyon discloses the compliant motor mount provides vibration damping or isolation of rotational components of a pressurized gases source ([0098] discloses that the flexible sleeve (which includes the flexible support feet 210) serves to isolate vibrations of the motor).
Claim Rejections - 35 USC § 103
5.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole 


6.	This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
7.	Claims 64-68, 70-72, and 74-76 are rejected under 35 U.S.C. 103 as being unpatentable over Kenyon (2010/0132711), as applied to claim 57 above, in view of Delache et al (2005/0188989).
	Regarding claim 64, Kenyon discloses at least one bearing structure ([0072]).
	Kenyon does not disclose the at least one bearing structure comprising one or more bearing mounts and one or more bearings supported by the one or more bearing mounts about the axis of the rotatable shaft.
	However, Delache teaches an air assist apparatus (Fig. 1) comprising an air blower (Figs. 1 and 3, air blower 33) having an impeller (Fig. 3, impeller 5) and a shaft
(Fig. 3, shaft 91), whereby the shaft is supporting by a bearing structure (Figs.3, bearings 4a-b) having a bearing mount (Fig. 3, bearing holder 93), the bearing mount comprising an annular body having an inner surface and an outer surface (Fig. 3, bearing holder is annular and has an inner and outer surface), the inner surface 
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the device of Kenyon to have bearing mounts comprising an annular body having an inner surface engaged with the bearings and an outer surface engaged with the stator frame as taught by Delache, as the axial pre-load allows the device to operate smoothly and quietly, while also increasing motor efficiency.
	Regarding claim 65, the modified device of Kenyon has the one or more bearing mounts providing compliant support to the rotatable shaft (The bearing mounts of Delache in the modified device are “compliant” in the sense that it allows the shaft to rotate).
	Regarding claim 66, the modified device of Kenyon has the one or more bearing mounts isolating rotational induced vibration or provides damping (Delache, [0080], discloses that the bearing mounts provide smooth motion and acoustic dampening).
	Regarding claim 67, the modified device of Kenyon has the one or more bearing mounts providing preload on the one or more bearings (Delache, [0080]).

	Regarding claim 70, the modified device of Kenyon has an outer portion of the one or more bearing mounts engaging the stator or a frame of the stator (Delache, Fig. 3, bearing mount 93 engage a stator frame).
	Regarding claim 71, the modified device of Kenyon has the one or more bearing mounts engaging with the one or more bearings on an inner surface of the one or more bearing mounts (Delache, Fig. 3, bearing mount 93 has an inner surface that engage with the bearings 4a and 4b).
	Regarding claim 72, the modified device of Kenyon has the stator comprising a stator frame, and an inner surface of the stator frame engages with the at least one bearing structure (Kenyon, Fig. 24, stator frame 246 would engages the bearing 286).
	Regarding claim 74, the modified device of Kenyon has the stator frame comprising an overhang to restrain the one or more bearing mounts (Delache, Fig. 3, depicts a frame with an overhang to restrain the bearing mount 93).
	Regarding claim 75, the modified device of Kenyon has the one or more bearing mounts comprising an overhang to restrain the one or more bearings (Delache, Fig. 3, depicts the bearing mount 93 with an overhang to restrain the bearings 4a and 4b).
	Regarding claim 76, the modified device of Kenyon has the one or more bearing mounts as mounted within the stator (Delache, Fig. 3, bearing mount 93 would be mounting within the stator of the modified device of Kenyon).
s 77-78 are rejected under 35 U.S.C. 103 as being unpatentable over Kenyon in view of Delache, as applied to claim 72 above, and further in view of Sears et al (2009/0324435).
	Regarding claim 77, the modified device of Kenyon does discloses that the stator is a laminated stator (Kenyon, [0106]).
	The modified device of Kenyon does not disclose the a laminated stator having an annular outer portion and a plurality of poles and windings and the stator frame as an electrical insulator covering the annular outer portion and the plurality of poles, and the windings are assembled on the electrical insulator covering over the plurality of poles.
	However, Sears discloses a stator for a positive airway pressure blower comprising a laminated stack having an annular out portion and a plurality of poles (Fig. 15-1 depicts a good example of such a laminated stack) and windings (Fig. 8, windings 44) and the stator frame is an electrical insulator covering the annular outer portion and the plurality of poles, and the windings are assembled on the electrical insulator covering over the plurality of poles (Fig. 8, insulators 20 and 30 covers the laminated stack and has the windings sitting upon them).  Sears teaches a variable of advantages to providing the insulation, which enables a more compact and cost-effective motor design (see [0046]).
	Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to design the laminated stator of the modified device of Kenyon to have an annular outer portion and a plurality of poles, wherein the stator frame is an electrical insulating cover upon which the winding sit upon as taught by Sears in order to provide a more compact and cost-effective motor design.
.
Allowable Subject Matter
9.	Claims 73 and 79-80 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
10.	The following is a statement of reasons for the indication of allowable subject matter:  
	Regarding claim 73, the prior art of record does not disclose “the one or more bearing mounts have a curved annular body and when engaged with the stator and/or a stator frame and/or other structure, the curved annular body is coerced into an engaged configuration that provides preload to the one or more bearings” (ln. 1-4).
	Regarding claims 79-80, the prior art of record does not disclose each pole having “a radial face with a wave shaped with two concave portions meeting at a central apex” (ln. 2).
Response to Arguments
11.	Applicant’s arguments filed 2/17/22 on Pages 7-8 with respect to claim 57 and regarding Kenyon not disclosing a compliant motor mount that couples the stator and the housing to provide compliant support to the motor have been considered, but are not persuasive. The flexible sleeve 202 serves as a “compliant motor mount” (Kenyon, Fig. 21; [0100] discloses that the flexible sleeve 202 can be made of a flexible material, 
12.	Applicant’s arguments filed on 2/17/22 on Page 8 with respect to claim 57 and regarding Kenyon not disclosing a plurality of projections extending past the upper and lower surface of the compliant motor mount have been considered, but are not persuasive. The top cover 232 forms a projection that extends past the top surface of the flexible sleeve 202. The support feet 210 form more projections that extend past the bottom surface of the flexible sleeve 202. Thus, Kenyon teaches a “plurality” of projections that extend past the upper surface and the lower surface of the flexible sleeve 202 (i.e. “compliant motor mount”).
Conclusion
13.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the 
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to TIMOTHY A STANIS whose telephone number is (571)272-5139.  The examiner can normally be reached on Mon - Fri 8:30-5:00.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Justine Yu can be reached on 571-272-4835.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/TIMOTHY A STANIS/Primary Examiner, Art Unit 3785